                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JOHN WILLIAM DAVIS, III,                        )   18-cv-1279 (KAD)
      Plaintiff,                                 )
                                                 )
                                                 )
        v.                                       )
                                                 )
                                                 )
 STOP & SHOP SUPERMARKET,                        )   May 21, 2019
 KELLY COLLINS, UFCW LOCAL 371,                  )
      Defendants.                                )

                       MEMORANDUM OF DECISION RE:
                UFCW LOCAL 371’S MOTION TO DISMISS (ECF NO. 24)

Kari A. Dooley, United States District Judge

Preliminary Statement of the Case

       The Plaintiff, John William Davis, III, proceeding pro se, brings this employment

discrimination action alleging that he was terminated by Defendant Stop & Shop Supermarket in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. A

separate Defendant, the United Food and Commercial Works Union, Local 371 (“UFCW Local

371”), moved to dismiss, under Rule 12(b)(6), the Plaintiff’s Complaint on April 4, 2019. (ECF

No. 24.) As of the date of this memorandum of decision, the Plaintiff has neither objected to or

otherwise responded to UFCW Local 371’s motion. For the following reasons, UFCW Local 371’s

motion is GRANTED.

Standard of Review

        When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6),

the Court “draw[s] all reasonable inferences in [the Plaintiff's] favor, assume[s] all well-pleaded

factual allegations to be true, and determine[s] whether they plausibly give rise to an entitlement

to relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Although a pro se complaint must be liberally construed to raise the strongest arguments it

may suggest, see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007), pro se litigants are nonetheless

obligated to comply with the minimal standards of notice pleading under Rule 8, see Nielsen v.

Rabin, 746 F.3d 58, 63 (2d Cir. 2014). In other words, “a pro se complaint must state a plausible

claim for relief.” Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); see also Collins v.

Blumenthal, 581 F.Supp.2d 289, 291 (D. Conn. 2008) (“[T]he rule in favor of liberal construction

cannot save pro se litigants who do not present cognizable arguments.”). To satisfy Rule 8’s

standard that a pleading must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), the complaint must at a minimum “disclose

sufficient information to permit the defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery.” Kittay v. Kornstein,

230 F.3d 531, 541 (2d Cir. 2000) (internal quotation marks omitted).

Discussion

        UFCW Local 371 moves to dismiss on two grounds. First, that the Plaintiff’s complaint

“does not state a cause of action” against it. (ECF No. 24-1, 5-6.) And second, that the Plaintiff

failed to exhaust his administrative remedies. (Id. at 6-7.) Because the Court finds that the

Plaintiff’s Complaint fails to plausibly allege any claim against this Defendant, it need not address

UFCW Local 371’s second argument.

        The only reference to UFCW Local 371 in the Plaintiff’s Complaint is in the case caption.

(See ECF No. 1, 1.) The Plaintiff pleads no factual allegations against UFCW Local 371. (See




                                                    2
generally, id.) The allegations regarding the Plaintiff’s termination are directed at Stop & Shop

and one or more of its managers. And although the Motion to Dismiss was filed on April 4, 2019,

the Plaintiff did not seek to amend his complaint or otherwise articulate the reason UFCW Local

371 is named in the caption of the complaint. In short, the Plaintiff articulates no discernible claim

against UFCW Local 371. To state a claim under Title VII, a plaintiff must specifically allege the

events he claims constitute intentional discrimination as well as circumstances giving rise to a

plausible inference of a discriminatory intent. Yusuf v. Vassar College, 35 F.3d 709, 713 (2d Cir.

1994). As noted above, the Plaintiff has not met this pleading requirement. Accordingly, the

Motion to Dismiss (ECF No. 24) is GRANTED.

        SO ORDERED at Bridgeport, Connecticut, this 21st day of May 2019.



                                              /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                  3
